DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-3, 5-10, 12-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a receiver for receiving spatial metadata corresponding to the plurality of audio objects; a converter for converting the audio signal into at least one submix corresponding to a subset of the plurality of audio objects, wherein the at least one submix includes rendering constraints regarding locations of the subset of the plurality of audio objects; a processor for determining a corresponding submix gain for the at least one submix; andInventor(s): Alan J. SEEFELDT et alAttorney's Docket No.: D15006US04 Serial No. : 16/825,776Filed : March 20, 2020 Page: 4 of 7a renderer for rendering the at least one submix based on the rendering constraints, the spatial metadata, and the submix gain corresponding to the submix of the corresponding audio objects, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The patent application 16/368,574 which is now patent (10,602,294), allowance filed on (1/30/2020) addressed the previous set of claims.
 The combined teaches of  De Bruijn (US 2016/0080886) and Lee (US 2016/0104491). Those references describe, teach and suggest an audio signal processing method for sound image localization according to accomplish the above objects includes receiving a bitstream including an object signal of audio and object position information of the audio, decoding the object signal and the object position information using the received bitstream, receiving past object position information that is object position information in the past, corresponding to the object position information, from a storage medium, generating an object moving path using the received past object position information and the decoded object position information, generating a variable gain value over time using the generated object moving path, generating a corrected variable gain value using the generated variable gain value and a weighting function, and generating a channel signal from the decoded object signal using the corrected variable gain value. However, by Applicant’s claims have been distinguished from the combination of De Bruijn and Lee. Those references do not describe, teach or suggest the concepts of a receiver for receiving spatial metadata corresponding to the plurality of audio objects; a converter for converting the audio signal into at least one submix corresponding to a subset of the plurality of audio objects, wherein the at least one submix includes rendering constraints regarding locations of the subset of the plurality of audio objects; a processor for determining a corresponding submix gain for the at least one submix; andInventor(s): Alan J. SEEFELDT et alAttorney's Docket No.: D15006US04 Serial No. : 16/825,776Filed : March 20, 2020 Page: 4 of 7a renderer for rendering the at least one submix based on the rendering constraints, the spatial metadata, and the submix gain corresponding to the submix of the corresponding audio objects. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


Regarding claim 8 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a receiver for receiving spatial metadata corresponding to the plurality audio objects; a converter for converting the audio signal into at least one submix corresponding to a subset of the plurality of audio objects, wherein the at least one submix includes rendering constraints regarding locations of the subset of the plurality of audio objects; a processor for determining a corresponding submix gain for the at least one submix; andInventor(s): Alan J. SEEFELDT et alAttorney's Docket No.: D15006US04 Serial No. : 16/825,776Filed : March 20, 2020 Page: 4 of 7a renderer for rendering the at least one submix based on the rendering constraints, the spatial metadata, and the submix gain corresponding to the submix of the corresponding audio objects, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The patent application 16/368,574 which is now patent (10,602,294), allowance filed on (1/30/2020) addressed the previous set of claims.
 The combined teaches of  De Bruijn (US 2016/0080886) and Lee (US 2016/0104491). Those references describe, teach and suggest An audio signal processing method for sound image localization according to accomplish the above objects includes receiving a bitstream including an object signal of audio and object position information of the audio, decoding the object signal and the object position information using the received bitstream, receiving past object position information that is object position information in the past, corresponding to the object position information, from a storage medium, generating an object moving path using the received past object position information and the decoded object position information, generating a variable gain value over time using the generated object moving path, generating a corrected variable gain value using the generated variable gain value and a weighting function, and generating a channel signal from the decoded object signal using the corrected variable gain value. However, by Applicant’s claims have been distinguished from the combination of De Bruijn and Lee. Those references do not describe, teach or suggest the concepts of a receiver for receiving spatial metadata corresponding to the plurality audio objects; a converter for converting the audio signal into at least one submix corresponding to a subset of the plurality of audio objects, wherein the at least one submix includes rendering constraints regarding locations of the subset of the plurality of audio objects; a processor for determining a corresponding submix gain for the at least one submix; andInventor(s): Alan J. SEEFELDT et alAttorney's Docket No.: D15006US04 Serial No. : 16/825,776Filed : March 20, 2020 Page: 4 of 7a renderer for rendering the at least one submix based on the rendering constraints, the spatial metadata, and the submix gain corresponding to the submix of the corresponding audio objects. Thus the prior art on record in correlation with the claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

      Citation of Prior Art
3.	In view of (US 2016/0104491), Lee discloses a system that involves receiving a bit string and object location information of an MPEG-H three dimensional audio. Object signal and the object location information are decoded based on the bit string. The object location information is received by a storage media. An object movement route is generated based on the received object location information. Variable gain value is measured according to the generated object movement route. Channel signal and the object signal are decoded based on the bit string. The method enables reflecting a physiological characteristic of the user and selectively reducing weighting function fitting problem by the user (see fig. 6, ¶ 0070-0082). 

In view of (US 2016/0080886), De Bruijn discloses an apparatus having a receiver for receiving audio data and the render configuration data. A renderer generates audio transducer signals for set of audio transducers from the audio data and selects different rendering modes for different subsets of set of audio transducers. The render controller is arranged to select rendering mode for first audio transducer in response to predetermined position of first audio transducer. Since the render controller is arranged to select rendering mode for first audio transducer in response to predetermined position of first audio transducer relative to predetermined position for audio transducer, the selection of rendering modes provides improved reliability and/or robustness of the audio processing apparatus. Hence the user experience can be improved. The apparatus provides flexible positioning of loudspeakers, improved adaptation to different loudspeaker configurations, increase the freedom and flexibility of the loudspeaker and/or improve performance of the sound reproduction systems effectively (see fig. 7, ¶ 0090-0104). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651